


EXHIBIT 10.2


AMENDED, RESTATED AND CONSOLIDATED GUARANTY


THIS AMENDED, RESTATED AND CONSOLIDATED GUARANTY dated as of April 1, 2014 (this
“Guaranty”), executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended, Restated & Consolidated Credit Agreement dated as of
April 1, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Issuing Bank and the Specified Derivatives Providers
(the Administrative Agent, the Lenders, the Swingline Lender, the Issuing Bank,
and the Specified Derivatives Providers, each individually a “Guarantied Party”
and collectively, the “Guarantied Parties”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower (a) a $215,000,000 revolving credit facility on the
terms and conditions contained in that certain Amended and Restated Credit
Agreement dated as of March 30, 2012 (as amended and in effect immediately prior
to the date hereof, the “Existing Credit Agreement”) by and among the Borrower,
the Parent, the Lenders party thereto, certain other financial institutions
party thereto, Wells Fargo, as administrative agent, and the other parties
thereto, (b) a $125,000,000 term loan facility on the terms and conditions
contained in that certain Term Loan Agreement dated as of September 28, 2012 (as
amended and in effect immediately prior to the date hereof, the “Existing Term
Loan Agreement”), by and among the Borrower, the Parent, the Lenders party
thereto, certain other financial institutions party thereto, KeyBank National
Association, as administrative agent (the “Existing Term Loan Agent”), and the
other parties thereto, and (c) a $120,000,000 term loan facility on the terms
and conditions contained in that certain Term Loan Agreement dated as of June
12, 2013 (as amended and in effect immediately prior to the date hereof, the
“Wells Fargo Term Loan Agreement”; together with the Existing Credit Agreement
and the Existing Term Loan Agreement, the “Existing Credit Facilities”), by and
among the Borrower, the Parent, the Lenders party thereto, certain other
financial institutions party thereto, Wells Fargo, as administrative agent, and
the other parties thereto; and


WHEREAS, in connection with the Existing Credit Facilities, certain Guarantors
previously entered into (i) that certain Guaranty dated as of March 30, 2012 (as
amended and in effect immediately prior to the date hereof, the “Existing
Revolver Guaranty”) in favor of Wells Fargo, as administrative agent under the
Existing Credit Agreement, (ii) that certain Guaranty dated as of September 28,
2012 (as amended and in effect immediately prior to the date hereof, the
“Existing Term Loan Guaranty”) in favor of KeyBank National Association, as
administrative agent under the Existing Term Loan Agreement, and (iii) that
certain Guaranty dated as of June 12, 2013 (as amended and in effect immediately
prior to the date hereof, the “Wells Fargo Term Loan Guaranty”; together with
the Existing Revolver Guaranty and the Existing Term Loan Guaranty, the
“Existing Guaranties”) in favor of Wells Fargo, as administrative agent under
the Wells Fargo Term Loan Agreement;


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed, among other things, (a) to amend and restate the terms of,
and consolidate the Indebtedness owing by the Borrower under and in connection
with, the Existing Credit Facilities, (b) to make available to the Borrower
certain financial accommodations and (c) to replace the Existing Term Loan Agent
with the Administrative Agent with respect to the Existing Term Loan Agreement,
in each case, on the terms and conditions set forth in the Credit Agreement;

















1

--------------------------------------------------------------------------------




WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent,
the Lenders, the Swingline Lender, and the Issuing Bank, and to enter into
Specified Derivatives Contracts, through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders, the Swingline Lender and
the Issuing Bank making such financial accommodations available to the Borrower
under the Credit Agreement and from the Specified Derivatives Providers entering
into Specified Derivatives Contracts, and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Bank, and the Borrower’s and/or
any Subsidiary’s Obligations to the Specified Derivatives Providers on the terms
and conditions contained herein; and


WHEREAS, the execution and delivery of this Guaranty, and the amendment,
restatement and consolidation of the Existing Guaranties, are conditions to the
Administrative Agent’s and the other Guarantied Parties’ making, and continuing
to make, such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees that
the Existing Guaranties are amended, restated and consolidated in their
entireties as follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to any Lender, the Issuing Bank or the
Administrative Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, the Reimbursement Obligations and all other Letter of
Credit Liabilities, and the payment of all interest, Fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith (including, to the extent permitted
by Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations that do not constitute Excluded Swap Obligations; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all other Obligations; and (e) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person.













2

--------------------------------------------------------------------------------




Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations or any
liability of any other party with respect to the Guarantied Obligations, or any
subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(h)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(i)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;























3

--------------------------------------------------------------------------------






(j)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(k)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(l)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) release any
other Loan Party or other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (d) exercise, or refrain from
exercising, any rights against the Borrower, any other Guarantor or any other
Person; and (e) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.







4

--------------------------------------------------------------------------------




Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set‑off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Guarantied Parties
such additional amount as will result in the receipt by the Guarantied Parties
of the full amount payable hereunder had such deduction or withholding not
occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party, and each Participant, at any time while an
Event of Default exists, without any prior notice to such Guarantor or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender, a Specified Derivatives Provider, the Issuing Bank, an Affiliate of a
Lender or the Issuing Bank, or a Participant subject to receipt of the prior
written consent of the Requisite Lenders exercised in their sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender, such
Specified Derivatives Provider or such Participant or any affiliate of the
Administrative Agent, the Issuing Bank, or such Lender to or for the credit or
the account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.































5

--------------------------------------------------------------------------------




Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 17. Waiver of jury trial.


(a)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE Administrative Agent OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
AND THE Administrative Agent AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF
THE OTHER GUARANTIED PARTIES OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

















6

--------------------------------------------------------------------------------




(b)    EACH OF THE GUARANTORS, THE Administrative Agent AND THE OTHER GUARANTIED
PARTIES HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN NEW YORK, NEW YORK SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.

















7

--------------------------------------------------------------------------------




The Guarantied Parties may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder. Subject to Section 12.8. of the
Credit Agreement, each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.


Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.









8

--------------------------------------------------------------------------------




Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any other
Guarantor in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.


Section 31.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32.    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY
SOLELY TO AMEND, RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING
UNDER AND IN CONNECTION WITH, THE EXISTING GUARANTIES. THE PARTIES DO NOT INTEND
THIS GUARANTY NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN
CONNECTION WITH THE EXISTING GUARANTIES.


Section 33. Definitions. (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.



























9

--------------------------------------------------------------------------------




“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.













10

--------------------------------------------------------------------------------




(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.14 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.




[Signature on Next Page]





















































































11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


PARKWAY PROPERTIES, INC.




By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PARKWAY PROPERTIES GENERAL PARTNERS, INC.




By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PARKWAY JHLIC LP


By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures Continued on Next Page]















12

--------------------------------------------------------------------------------




PARKWAY REALTY SERVICES, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PARKWAY LAMAR LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer






[Signatures continued on next page]








[Signature Page to Guaranty]



























13

--------------------------------------------------------------------------------




PARKWAY 214 N. TRYON, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PARKWAY 525 N. TRYON, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























14

--------------------------------------------------------------------------------




PARKWAY TOWER PLACE 200, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PKY 222 S. MILL, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























15

--------------------------------------------------------------------------------




PKY 400 NORTH BELT, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PKY 1300 RIVERPLACE, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























16

--------------------------------------------------------------------------------




PKY 1250 SAM HOUSTON, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PKY 1325 DAIRY ASHFORD, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























17

--------------------------------------------------------------------------------




PKY SQUAW PEAK, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PKY WOODBRANCH, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























18

--------------------------------------------------------------------------------




PARKWAY 550 SOUTH CALDWELL, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




PKY FUND II TAMPA I, LLC


By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer




[Signatures continued on next page]








[Signature Page to Guaranty]





























19

--------------------------------------------------------------------------------




EOLA CAPITAL LLC


By:
Eola Office Partners LLC, its sole member



By:
Parkway Properties LP, its sole member



By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer


Address for Notices:
c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, FL 32801
Attention:  Chief Financial Officer
Telecopy Number:  (407) 650-0597
Telephone Number:  (407) 650-0593


[Borrower Signature Page Follows]



























































20

--------------------------------------------------------------------------------




BORROWER:


PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By: /s/ Jeremy Dorsett_______________    
Name: Jeremy Dorsett
Title: Executive Vice President




By: /s/ David R. O’Reilly_____________    
Name: David R. O’Reilly
Title: Chief Financial Officer

















































































21

--------------------------------------------------------------------------------




Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Andrew W. Hussion            
Name:     Andrew W. Hussion
Title: Vice President



22